Citation Nr: 0430369	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability manifested 
by right hip and buttock pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The appellant had active military service from January 1987 
to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.

The Board notes that in September 2004, the appellant 
informed VA that he had moved to Arkansas and wanted his 
claims file transferred to the RO in Little Rock.  This has 
not yet been done and is REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his substantive appeal, the appellant requested a hearing 
before the Board at the RO.  In July 2003, he indicated that 
rather than wait for a Travel Board hearing, he wanted a 
hearing at the RO before RO personnel.  Such a hearing was 
scheduled for October 20, 2003.  In a memorandum dated 
October 16, 2003, the appellant's representative requested 
that the scheduled hearing be postponed for 30 days to allow 
the appellant to develop additional medical evidence.  The 
memorandum is not stamped with the date of receipt by VA.  
There is a deferred rating decision dated October 22, 2003, 
indicating that the appellant failed to report for his 
hearing.

Without evidence of a date stamp showing the request for 
postponement was not received in a timely fashion, the Board 
must conclude that the appellant's representative properly 
filed the request for postponement prior to the scheduled 
hearing.  There is no indication that the request was 
responded to by the RO or that a second hearing was 
scheduled.  Since the appellant has not been provided a 
hearing in accordance with his request, it is appropriate to 
remand this case for due process reasons.  

Moreover, the Board concludes VA has a further duty to assist 
the appellant by providing a VA examination with a medical 
opinion as to the etiology of any current right hip/buttock 
disorder.  The appellant's service medical records show 
evaluation for complaints of hip pain, and he continued to 
complain of hip pain upon his separation examination in July 
1994.  Post-service records show complaints of right hip pain 
and diagnoses of right hip trochanteric bursitis in 1996 and 
1998.  In light of the in-service complaints and the post-
service complaints, it is reasonable to provide the appellant 
a VA examination to see if he does, in fact, have a current 
right hip disorder and, if so, whether it is related to his 
military service.

The Board notes the appellant was notified in April 2002 that 
there had been no response to requests for his medical 
records to Jefferson Regional Medical Center.  In accordance 
with 38 C.F.R. § 3.159(e), he was told it was his 
responsibility to submit these records and that VA would 
consider his claim on the basis of the evidence of record if 
this evidence was not received.  The appellant is hereby 
again advised of the necessity of obtaining the records from 
Jefferson Regional Medical Center himself and submitting them 
to VA if he wants them considered in adjudicating his claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The appellant should be scheduled for 
a VA examination.  The claims file should 
be provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the appellant currently has a chronic 
right hip/buttock disorder, and, if so, 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the current disorder is related to 
disease or injury incurred during 
service, and the complaints noted 
therein.  

3.  Schedule the appellant for a hearing 
before RO hearing personnel, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant's cooperation in VA's efforts to 
develop his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




